UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6399



GERALD HENNEGHAN,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER OF CORRECTION; CORRECTIONAL MEDI-
CAL SERVICE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
98-364-PJM)


Submitted:   June 18, 1998              Decided:     December 21, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald Henneghan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald Henneghan appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Henneghan v. Commissioner of Correction, No. CA-98-364-PJM

(D. Md. Feb. 25, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2